DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 16 and 23.
Pending: 1-34.
IDS
Applicant’s IDS(s) submitted on 08/23/2021 and 01/28/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 16, 20 and 22-25 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HOANG (US 20210397931 A1) in view of BUCHANAN (WO 2020068121 A1) and further in view of HOFFMANN (US 20070242496 A1).

Re: Independent Claim 1, HOANG discloses an electronic device (HOANG Fig. 1-5) comprising:
a neural network apparatus (HOANG Fig. 1-5 and ¶¶ [0001] and [0028]-[0029]); and
a processing unit configured to controlling a function of the neural network apparatus (HOANG Fig. 1-5: 310 and ¶¶ [0001] and [0028]-[0029] describing controlling neural network operations), wherein the neural network apparatus comprises:
HOANG is silent regarding:
a bit cell line comprising bit cells connected in series;
a mirror circuit unit configured to generate a mirror current by replicating a current flowing through the bit cell line at a ratio;

a voltage measuring unit configured to output a value corresponding to a multiply-accumulate (MAC) operation of weights and inputs applied to the bit cell line, based on the voltage charged by the charge charging unit.
BUCHANAN discloses:
a mirror circuit unit (BUCHANAN 108) configured to generate a mirror current by replicating a current flowing through the bit cell line at a ratio (BUCHANAN 108 and ¶¶ [0016]-[0022] disclose currents in legs 114 and 112 proportionally related in legs 116 and 106);
a charge charging unit (BUCHANAN 106, 118 and 120) configured to charge a voltage corresponding to the mirror current as the mirror current replicated by the mirror circuit unit is applied (BUCHANAN 106, 118, 120 and ¶ [0022] discloses current mirror relationship between legs 114 and 112 controlled thru managing charge on capacitor 116); and
a voltage measuring unit (BUCHANAN 208) configured to output a value corresponding to a multiply-accumulate (MAC) operation of weights and inputs applied to the bit cell line, based on the voltage charged by the charge charging unit (BUCHANAN 208 and ¶¶ [0011], [0029] disclosing comparator 208 outputting results of input comparison indicative of memristor value where the memristor value for example could indicate a logical state or weight).
HOANG and BUCHANAN disclose electronic device comprising resistive memory elements. BUCHANAN discloses a current mirror and comparator for memristor based devices that outputs voltage indicative of the memristor value, where value could indicate a logical value or a weight. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the charge metering circuit of BUCHANAN and use it in the devices taught HOANG for accurately measuring resistive value of memristors to for example ascertain weight value stored in the memristor (see e.g., BUCHANAN ¶ [0011]).
HOANG and BUCHANAN are silent regarding:
a bit cell line comprising bit cells connected in series;
HOFFMANN discloses:
a bit cell line (HOFFMAN Figs. 6A-B showing BLs) comprising bit cells (HOFFMAN Figs. 6A-B elements 2) connected in series (HOFFMAN Figs. 6A-B and ¶ [0034] disclose a resistive memory in a NAND arrangement, i.e. “A plurality of memory elements, e.g., eight memory elements are respectively connected in series thereby forming a chain.”);
HOANG, BUCHANAN and HOFFMANN disclose electronic device comprising resistive memory elements. HOFFMANN discloses memory array utilizing resistive memory elements connected in NAND strings, i.e. serial connection of resistive bit cells. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the NAND resistive memory array of HOFFMANN and replace the array in HOANG and BUCHANAN for providing an area efficient resistive NAND memory array (see e.g., HOFFMANN ¶ [0036]]).

Re: Independent Claim 16, HOANG discloses a processing method (e.g. HOANG Fig. 1-5, ¶ [0095] and claims 11-18) comprising:
applying a first input and a first weight to a bit cell line comprising bit cells (e.g. HOANG Fig. 1-5: 310 and ¶¶ [0001] and [0028]-[0029] describing controlling neural network operations);
applying a second input and a second weight to the bit cell line (e.g. repeat HOANG Fig. 1-5: 310 and ¶¶ [0001] and [0028]-[0029] describing controlling neural network operations);
HOANG is silent regarding:

charging a capacitor for a first time with the first mirror current;
transmitting, to the charge charging unit, a second mirror current obtained by replicating a current flowing through the bit cell line by a second voltage applied to the bit cell line according to a second ratio;
charging the capacitor for a second time with the second mirror current; and
outputting a value corresponding to a multiply-accumulate (MAC) operation of weights and inputs applied to the bit cell line, using a capacitor voltage charged in the capacitor.
BUCHANAN discloses:
transmitting, to a charge charging unit, a first mirror current obtained by replicating a current flowing through the bit cell line by a first voltage applied to the bit cell line according to a first ratio (BUCHANAN 108 and ¶¶ [0016]-[0022] disclose currents in legs 114 and 112 proportionally related in legs 116 and 106);
charging a capacitor (BUCHANAN 116) for a first time with the first mirror current (BUCHANAN 116 and ¶¶ [0016]-[0022], [0039] disclose currents in legs 114 and 112 proportionally related in legs 116 and 106);
transmitting, to the charge charging unit, a second mirror current obtained by replicating a current flowing through the bit cell line by a second voltage applied to the bit cell line according to a second ratio (BUCHANAN 108 and ¶¶ [0016]-[0022] disclose currents in legs 114 and 112 proportionally related in legs 116 and reflective of value of 106);
charging the capacitor for a second time with the second mirror current (BUCHANAN 116 and ¶¶ [0016]-[0022], [0039] disclose currents in legs 114 and 112 proportionally related in legs 116 and 106 thus capacitor 116 appropriately charged); and
(BUCHANAN 208 and ¶¶ [0011], [0029] disclosing comparator 208 outputting results of input comparison indicative of memristor value where the memristor value for example could indicate a logical state or weight).
HOANG and BUCHANAN disclose electronic device comprising resistive memory elements. BUCHANAN discloses a current mirror and comparator for memristor based devices that outputs voltage indicative of the memristor value, where value could indicate a logical value or a weight. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the charge metering circuit of BUCHANAN and use it in the devices taught by HOANG for accurately measuring resistive value of memristors to for example ascertain weight value stored in the memristor (see e.g., BUCHANAN ¶ [0011]).
HOANG and BUCHANAN are silent regarding:
a bit cell line comprising bit cells connected in series;
HOFFMANN discloses:
a bit cell line (HOFFMAN Figs. 6A-B showing BLs) comprising bit cells (HOFFMAN Figs. 6A-B elements 2) connected in series (HOFFMAN Figs. 6A-B and ¶ [0034] disclose a resistive memory in a NAND arrangement, i.e. “A plurality of memory elements, e.g., eight memory elements are respectively connected in series thereby forming a chain.”);
HOANG, BUCHANAN and HOFFMANN disclose electronic device comprising resistive memory elements. HOFFMANN discloses memory array utilizing resistive memory elements connected in NAND strings, i.e. serial connection of resistive bit cells. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the NAND resistive memory array of HOFFMANN and replace the array in HOANG and BUCHANAN for providing an area efficient resistive NAND memory array (see e.g., HOFFMANN ¶ [0036]]).

Re: Independent Claim 23, HOANG discloses an electronic device (HOANG Fig. 1-5) comprising:
a neural network apparatus (HOANG Fig. 1-5 and ¶¶ [0001] and [0028]-[0029]); and
a processing unit configured to controlling a function of the neural network apparatus (HOANG Fig. 1-5: 310 and ¶¶ [0001] and [0028]-[0029] describing controlling neural network operations), wherein the neural network apparatus comprises:
HOANG is silent regarding:
a bit cell line comprising bit cells connected in series;
a mirror circuit unit configured to generate a mirror current by replicating a current flowing through the bit cell line at a ratio;
a charge charging unit configured to charge a voltage corresponding to the mirror current as the mirror current replicated by the mirror circuit unit is applied; and
a voltage measuring unit configured to output a value corresponding to a multiply-accumulate (MAC) operation of weights and inputs applied to the bit cell line, based on the voltage charged by the charge charging unit.
BUCHANAN discloses:
a mirror circuit unit (BUCHANAN 108) configured to generate a mirror current by replicating a current flowing through the bit cell line at a ratio (BUCHANAN 108 and ¶¶ [0016]-[0022] disclose currents in legs 114 and 112 proportionally related in legs 116 and 106);
a charge charging unit (BUCHANAN 106, 118 and 120) configured to charge a voltage corresponding to the mirror current as the mirror current replicated by the mirror circuit unit is applied (BUCHANAN 106, 118, 120 and ¶ [0022] discloses current mirror relationship between legs 114 and 112 controlled thru managing charge on capacitor 116); and
(BUCHANAN 208) configured to output a value corresponding to a multiply-accumulate (MAC) operation of weights and inputs applied to the bit cell line, based on the voltage charged by the charge charging unit (BUCHANAN 208 and ¶¶ [0011], [0029] disclosing comparator 208 outputting results of input comparison indicative of memristor value where the memristor value for example could indicate a logical state or weight).
HOANG and BUCHANAN disclose electronic device comprising resistive memory elements. BUCHANAN discloses a current mirror and comparator for memristor based devices that outputs voltage indicative of the memristor value, where value could indicate a logical value or a weight. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the charge metering circuit of BUCHANAN and use it in the devices taught by HOANG for accurately measuring resistive value of memristors to for example ascertain weight value stored in the memristor (see e.g., BUCHANAN ¶ [0011]).
HOANG and BUCHANAN are silent regarding:
a bit cell line comprising bit cells connected in series;
HOFFMANN discloses:
a bit cell line (HOFFMAN Figs. 6A-B showing BLs) comprising bit cells (HOFFMAN Figs. 6A-B elements 2) connected in series (HOFFMAN Figs. 6A-B and ¶ [0034] disclose a resistive memory in a NAND arrangement, i.e. “A plurality of memory elements, e.g., eight memory elements are respectively connected in series thereby forming a chain.”);
HOANG, BUCHANAN and HOFFMANN disclose electronic device comprising resistive memory elements. HOFFMANN discloses memory array utilizing resistive memory elements connected in NAND strings, i.e. serial connection of resistive bit cells. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the HOANG and BUCHANAN for providing an area efficient resistive NAND memory array (see e.g., HOFFMANN ¶ [0036]]).

Re: Claims 2 and 24, HOANG, BUCHANAN and HOFFMANN disclose all the limitations of claims 1 and 23 on which these claims depend. They further disclose:
wherein the mirror circuit unit comprises a first transistor (e.g. BUCHANAN Fig. 3: 124) connected to the bit cell line and a second transistor (e.g. BUCHANAN Fig. 3: 126) connected to the charge charging unit to provide the mirror current to the charge charging unit (e.g. BUCHANAN Fig. 3: 126 connected to charging unit comprising 106, 118 and 120), and
a gate of the first transistor and a gate of the second transistor are connected to each other (e.g. BUCHANAN Fig. 3 gates of 124 and 126 are connected).

Re: Claims 3 and 25, HOANG, BUCHANAN and HOFFMANN disclose all the limitations of claims 1 and 23 on which these claims depend. They further disclose:
wherein a channel aspect ratio of the second transistor is less than or equal to a channel aspect ratio of the first transistor (Use of different parameters to adjust current would have been well within the abilities of POSITA).

Re: Claim 20, HOANG, BUCHANAN and HOFFMANN disclose all the limitations of claim 16 on which this claim depends. They further disclose:
wherein the outputting comprises outputting the value by comparing a reference voltage and the charged capacitor voltage (e.g. BUCHANAN Fig. 3: 208 compares 214 and VR at 210).

Re: Claim 22, HOANG, BUCHANAN and HOFFMANN disclose all the limitations of claim 16 on which this claim depends. They further disclose:
A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 16 (Use of non-transitory computer-readable storage medium storing instructions to execute a program would have been well within the abilities of POSITA).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
SATO (US 20200194668 A1) discloses a resistive memory device includes at least one instance of a field effect transistor. The field effect transistor includes a semiconductor channel located between a source region and a drain region, and a gate stack. The gate stack includes a gate dielectric located on a surface of the semiconductor channel, a resistive memory material layer located on the gate dielectric, and a gate electrode containing a conductive material and located on the resistive memory material layer. The field effect transistors can be connected in a NAND configuration to provide three-dimensional and two-dimensional NAND resistive memory devices. Further, the field effect transistors can be connected as standalone devices to form a two-dimensional array of resistive memory devices.
REDAELLI (US 20170104030 A1) discloses embodiments that include but are not limited to apparatuses and systems including memory having a memory cell including a variable resistance memory layer, and a selector switch in direct contact with the memory cell, and configured to facilitate access to the memory cell. Other embodiments may be described and claimed.

Allowable Subject Matter
Claim(s) 4-15, 17-19, 21 and 26-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Re: Claims 4-15, 17-19, 21 and 26-34, the prior art of record does not disclose or suggest, the subject matter in combination with all other limitations in these claims that is disclosed or obvious.

wherein the mirror circuit unit further comprises an amplifier connected to the bit cell line to uniformly maintain a voltage at one end of the bit cell line, and an output terminal of the amplifier is connected to the gate of the first transistor and the gate of the second transistor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov